Per Curiam:
The plaintiff alleges that the court below erred in striking off the judgment entered April 19, 1889, on the verdict rendered November 30, 1888. The order striking off the judgment was entered January 7, 1891; and, if the verdict and judgment had been in a common-law proceeding, the power of the court to dispose of it in this summary manner may well be doubted. But the verdict in question was rendered in a feigned issue ordered by the court to inform its conscience, and such proceedings are in an especial manner within the equitable powers of the court. If dissatisfied with the verdict, the court may disregard it; and where, as here, the court becomes convinced that instead of being an aid, it is a hindrance to the proper disposition of the cause in which it was ordered, it is clearly within the equitable power of the court to set it aside.
Judgment affirmed.